September 22, 2015

Docket Number: 03-15-00471-CV


Trial Case Number: 14-0679-C


To:   Jeffrey D. Kyle, Clerk
      Court of Appeals
      Third District of Texas
       P.O. Box 12547
       Austin, Tx. 78711
       (512) 463-1733
       www.txcourts.gov/3rdcoa.aspx



From: Rose M. Geister, Appellant
       156 Granite Shoals Drive
       Kyle, Tx. 78640
       (512) 644-7221
       rmg721@comcast.net



Dear Mr. Kyle;

I would like for this complaint form, details, and what I know to be the
corrections, that should be on the transcript, to be added to my file as
part of my record. I have sent a copy of all, to the Judicial Branch
Certification Commission, on September 12, 2015. They are conducting
an investigation at this time, and they are aware that I have appealed
the case. The Court Reporter in question is Lori Schmid.

Thank you in advance for your time.
                         L




Rose M. Geister                                                 ^RECEIVED\
                                                                       SEP 2 3 2015
                                                                     THIRD COURT OFAPPEALS
                                                                 \      JEFFREY P. KYLE /
                                                                                                             /.

                          JUDICIAL BRANCH CERTIFICATION COMMISSION

                                           COMPLAINT FORM

                                              Submit Form To:
                                    Judicial Branch Certification Commission
                                               Certification Division
                                         PO Box 12066, Austin, TX 78711
                                    (Office) 512-475-4368 (Fax) 512-463-1117

Tofile a complaint against a Certified Court Reporter, a Court Reporting Firm, a Certified
Guardian, a Certified Process Server or a Licensed Court Interpreter, you must complete this
farm. TheComplainanfs identity is not confidential A copy ofthe complaint and any related
documentation may heforwarded to the Respondent, including your name and contact
information. The documents and information provided may be released to the public.


COMPLAINANTS INFORMATION; Yon, as the complaining party
Name:
                             fiose M- Creis-TEA
Mailing Address:
                             at&          &&A/*ire s/h>ALs Jfave
City:                                  State:                                               Zip
              •KyU                                       ~T*Xd£                             Code   7/fcyto
Daytime                                Alternate                                            Fax:
Phone:        ^/a -w>/. 7aa/           Phone:
Email:
               trtb72l(Q 0**1 CAsr, N£T
RESPONDENTS INFORMATION: The person or firm yon are complaining about
Name:
                           /-#£- i ^cl//h/I>
Company or
Firm:                     H&/f doLtsirry (Lqu&t-qf Ia*<o
Mailing
Address:                   7/3 S. ^fTH-BCoAcM TZJh'L -*%£« Z&&3.
Chy:                                                      State:                      Zip
                           ^4/Q Mfl*<k>£                             7£X^.S           Code:        7£ut,
Phone:                                                    Fax:
                          f*r 3l3~7?4b
Email:
                          LoAt. Sc>frMiv> &C6. (brYS.TK.dS
license, Certification,
or Registration
Number:                    T&XAS CS£ ^o^                                       £yf.           izlIh/jST
Please select the Respondent's certification, registration or license type:
 Efl Court Reporter       I   Court Reporting Firm                            |_ Certified Guardian
      •   Certified Process Server               j_                           Licensed Court Interpreter


                                       Judicial Branch Certification Commission
                                           PO Box 12066, Austin, TX 78711
                                      (Office) 512-475^*368 (Fax) 512-463-1117
                              (Website) www.txcourts.gov/ihcc (Email) ihcc'fftxcourts.gov
                                                                                           <*.

Please describe your complaint in detail. Include names, dates, locations, and the facts
surrounding your allegations. Attach any supporting documentation to this complaint.
Additional pages may be used ifneeded. Please number any additional pages.




ftj> £o0±>fi-s X- C&-tksloJS3> >W/& fiePM <^^r rr/rf-rzyi-y,




 t^ Vox ^ohLj> M*r*d ^ ^ Hit+tt-iAMmi* ^mOb^•aTj-
yoa UHU* ££•& ijosJ/r *rt>« t-1> «jz*&.




                                                                      9/yA/^o/S'
                                                                         Date




                                     Judicial Branch Certification Commission
                                        PO Box 12066, Austin, TX 78711
                                    (Office) 512-475-4368 (Fax) 512-463-1117
      &&ffC&£7~A^Pf         (Website) www.ixcourts.gov/ihcc (Email) ihcCfftxcourts.gov
                                                                                   3.

Ms. Geister:   1. They have entered the court improperly. Paw/ o

The Court:     2. They are suing you, you are not suing them.             p^^ ,/
                  You had a chance to get yourself a lawyer too,
                  but you chose not to.

Ms. Geister:   3.1 cannot afford a lawyer.      /W£ /;

The Court:     4. Iknowl      ffrw //

Ms. Geister:   5. Discover is next upto be settled, which will be in a*^
                 August of 2015. Zwicker and Associates is aware
                 of this.


Ms. Geister:   6. They are not the credit card company. I have asked
                  for proof as to what right, or authority, Zwicker has
                  to collect this debt, and Iwas ignored completely.         Af^/^u
                  No answers from them, even though I put all
                  questions in the form of requests, or motions,
                  and filed, and dated all, thru the trial court first.
                  I do not owe Zwicker and Associates anything.
                  I do not have any signed contract with them.

Ms. Geister:   7. They have taken their taxcredits, and insurance /W^/3
                  write-offs.


The Court:     8. Probably.        f*(*£\b
Ms. Geister:   9. And, they cannot legally collect on this debt       P^(j.^ / ?
                  afterwards.


The Court:     10.1 am not listening to another word you say.
                   I have already made up my mind, I am going
                  to sign this right now for summary judgment/
                                                                          /W^/3
                   breach of contract. Pay your bills, that is
                   what you are supposed to do.
Ms. Geister:   11. There was no signed contract to have breached!! fi(r& /3
 1                               REPORTER'S          RECORD
                                   VOLUME       1    of   1
 2                    TRIAL COURT CAUSE NO. 14-0679C
                 APPELLATE COURT CAUSE NO. 03-15-00471-CV
 3
           ROSE    M.   GEISTER,                              IN   THE     COUNTY     COURT
 4         APPELLANT


 5         VS.                                                HAYS   COUNTY,         TEXAS

 6         DISCOVER      BANK,    APPELLEE                    AT   LAW     NO.   2


 7


 8
                          MOTION        FOR   SUMMARY         JUDGMENT
 9


10


11                  On the     13th day of July,                   2015,    the      following

12   proceedings came on to be heard in the above-entitled

13   and   numbered      cause    before       the


14   Honorable      David Glickler,            the    Court,         held    in

15   San   Marcos,      Hays   County,        Texas:

16                  Proceedings          reported by computerized

17   stenotype machine;           Reporter's          Record produced by

18   Computer-Assisted Transcription.

19


20


21


22


23


24


25




                                 HAYS   COUNTY COURT AT        LAW
1                                 APPEARANCES


 2
     ROSE    M.    GEISTER,       APPELLANT        PRO    SE:
 3
            MS.    ROSE    M.    GEISTER,     Pro    Se
 4          156    Granite       Shoals    Drive
            Kyle,    Texas       78640
 5          512-644-7221
            E-mail:       rmg721@comcast.e&a
 6


 7
     FOR DISCOVER BANK,                APPELLEE     (Local      Counsel)
 8
            MR.    PAUL    VAN    "PAUL"    SWEARINGEN
 9          State    Bar    No.    19559500
            Attorney       at    Law
10          2802    Colleen       Drive
            Canyon Lake, Texas 78233-5330
11          Telephone:  830-899-5212

12


13


14


15


16


17


18


19


20


21


22


23


24


25




                                   HAYS   COUNTY   COURT   AT   LAW
1                                VOLUME       2


2                    MOTION    FOR    SUMMARY     JUDGMENT


 3   July 13, 2015                                                    Page     Vol

 4   Appearances                                                       2         vl

 5   Case   called                                                     4         vl

 6   Opening by Mr.     Swearingen                                     4         vl

 7   Rebuttal by Ms.     Geister                                       8         vl

 8   Court's Ruling                                                    13        vl

 9   Reporter's Certificate                                            15        vl

10                           INDEX    OF   EXHIBITS


11   EXHIBIT    DESCRIPTION                                      OFFERED     ADMITTED


12                     (No    exhibits        offered.)

13                     :////^/T A LJrtJ OP£&tl££>
14                       (see f*<£e sj) ,
15


16


17


18


19


20


21


22


23


24


25




                              HAYS   COUNTY   COURT   AT   LAW
1                            THE    COURT:              We'll    call

2    Cause      No.   14-0679C.

 3                           MR.    SWEARINGEN:                 I believe       the   defendant

 4   is    in   the   courtroom,          Your          Honor.

 5                           THE    COURT:              Ms.    Geister?

 6                           MS.    GEISTER:              Yes.

 7                           THE COURT:                 Will    you come       forward

 8   please.

 9                           MS.    GEISTER:              Yes,    sir.

10                           THE COURT:                 Okay.     We've been having a

11   little problem with the electronic file this morning.

12                           So    this    is       a    motion     for   summary

13   judgment?

14                           MR.    SWEARINGEN:                 Yes,    Your    Honor.

15                           THE COURT:                 All    right.     Counsel,

16   identify yourself for the record.

17                           MR.    SWEARINGEN:                 Yes,    Your    Honor.     May

18   it please the Court.

19                           My name is Paul Swearingen.                          I'm local

20   counsel      for Mr.         Troy Bolen,             who is plaintiff's

21   attorney of record in this case.

22                           This    is    a    credit          card    case,    Your    Honor,

23   for    breach      of   contract          to       collect     a   $7,241.19

24   delinquent         balance owed on defendant's                        credit       card

25   account,         which was      originated by the plaintiff,


                                   HAYS   COUNTY         COURT AT   LAW
 1   Discover       Bank.


 2                          The       defendant                filed       a pro       se    answer       in

 3   the    case    but    has    filed             no       written       response          to    the

 4   plaintiff's motion                for          summary judgment.

 5                          Attached                to       the    motion       for       summary

 6   judgment       is Exhibit A,                   which is          a business             records

 7   affidavit made pursuant                         to Texas          Rules          of    Evidence

 8   8036    and    90210,       which          is       a    business        records         exception

 9   to    the    hearsay    rule.

10                          In    the       affidavit,                the     affiant         states

11   that    she's       a legal       support specialist                         for Discover

12   Products,       Inc.,       who       is       the       servicing          affiliate          of

13   Discover       Bank and that                   she       is    responsible             for,    among

14   other things,          maintaining                      the account          records

15   pertaining to the                Discover card account                            and

16   interacting with Discover card accountholders                                                 with

17   regard to       payments          owed on                those    accounts.

18                          She       states             further       that       the       affidavit          is

19   made    on    the    basis       of    her          personal          knowledge          in    support

20   of    plaintiff's       suit          on       the       account       against          the    debtor.

21                          She has             knowledge              regarding            the    access

22   to    the    records    of       the       Discover             card     account         and       the


23   above-referenced             debt          —        debtor,        who      is    the    defendant

24   in    this    the    case,       and       maintains             these       records          in    the

25   ordinary       course       of    business                by     individuals            with


                                   HAYS      COUNTY           COURT   AT   LAW
                                                                                             6




 1   personal      knowledge       or by automated process                   that track

 2   the    events    at   or near the time that             they occur,          and

 3   that    the   same    system that          records    the    information also

 4   generates periodic statements that                     are       sent    to the

 5   accountholders.             She has    personally inspected the

 6   records pertaining to the account                     of the defendant             and

 7   states    that    the     account     is    in    default    because       the


 8   defendant       has   not paid the amount due                and owing to

 9   Discover      Bank on the          amount,       or rather,       on the

10   account.


11                         She    finally states          that    the    defendant's

12   account with          Discover Bank is governed by the terms

13   and condition         referred to          in Discover       Bank       Products,

14   Inc. '.s term level 23a and attached as                      a    copy of that,

15   which is      a copy of the card member agreement governing

16   the transactions between the parties.

17                         I   would     refer    Your    Honor's       attention       to

18   Page 2 of that agreement,                  which states that the use of

19   your account or a card by you or your authorized user,

20   or your failure to cancel your account within 30 days

21   after receiving a            card —

22                         THE COURT:           Counsel,    let me interrupt

23   you.     I apologize.          However,          technology is awesome.                 I

24   don't know what's wrong with my system,                          but I can't

25   get the file up,            so —


                                 HAYS   COUNTY COURT AT    LAW
 1                            MR.    SWEARINGEN:              I have copies             of -- of

 2   it,    Your Honor,            if you would like to look at                         it.

 3                            THE COURT:              I would,      please.         I    glanced

 4   at    it    last      week    and    now    --


 5                            MR.    SWEARINGEN:             Here     --    here's       the


 6   provision of the card member agreement that                                    I'm

 7   referring to,            which is highlighted.                       I think that --

 8                            MS.    GEISTER:           Is my signature on that

 9   agreement?

10                            THE COURT:              Ma'am,      hold on.         You'll         get

11   a    chance      to    rebut.


12                            MR.    SWEARINGEN:             Okay.         Furthermore,            on

13   page -- Pages            14    and 15,       billing rights provides that

14   the    customer must            notify the issuer within                      60    days

15   after any error appears on the statement or it's

16   waived.


17                            Also       attached       is    a   final     account


18   statement covering the period of time of which you

19   will       find after the -- the customer agreement.                                     A   copy

20   of    the    final      account        statement         dated       1-3-14    to    2-2-14


21   showing the            final balance in the amount                         of $7,241.19,

22   which       is   the    amount       for    which       suit   is     filed.        Also


23   attached are            other statements                including a          statement

24   dated October            24th,       '13,    to    December          the    2nd,    2013,

25   showing $49.66 --               64     cents worth of final purchases on


                                     HAYS   COUNTY     COURT AT     LAW
                                                                                                  8




 1   the account,            and a        final payment       on the       account of

 2   $93,      which was made on              December the          1st    2013.

 3                             Your Honor,          it's    our   contention          that      the

 4   summary judgment evidence,                      which is       attached to the

 5   motion,       shows that there's no genuine                         issue as      to any

 6   material       fact       and that plaintiff is entitled to

 7   judgment as a matter of law under rule 166a for which

 8   we would ask a                judgment.

 9                             THE COURT:           Okay.     Ms.       Geister,      now it's

10   your opportunity to address                      the Court.

11                             MS.    GEISTER:        Okay.       First        of all,     sir,

12   in the       Freedom Debt             Relief    -- and they're well               aware

13   of that.           I have       several things          there       for that.         And

14   they are —              they were noted on that,                   but since      I've

15   gone through studying and speaking to lawyers about

16   this,       I --    I    do    not    think that       they have          a   right   to

17   it.       They're not the credit card company.                                They have

18   no    —     I have       no    agreement with them.

19                             I'm looking for a motion to dismiss

20   right       now.

21                             THE COURT:           Have you      filed a motion to

22   dismiss,       ma'am?

23                             MS.    GEISTER:        No.     No,       sir.

24                             THE COURT:           Have you       filed any challenge

25   to    the    evidence          that's    --



                                     HAYS   COUNTY   COURT   AT   LAW
 1                          MS.    GEISTER:          Yes.


 2                          THE COURT:          -- been presented to --

 3                          MS.    GEISTER:          I    know    I    have    filed       --    I

 4   have two —           two disputes because they —                         the first one

 5   they just sent me a bunch of junk,                           nothing to —              to

 6   address the dispute.                   I filed --          I filed the          sworn

 7   denial,       a request to produce,                  a Federal          Fair Debt

 8   Collection       Practices Act            debt       verification.              They've

 9   answered none          of    those      for me.           Like    I    said,    the    first

10   one,   they just sent me                a bunch of papers,                so...

11                          THE COURT:          Okay.           Ma'am,       you -- this             is

12   a motion for summary judgment.                            It's a hearing on

13   their motion.              Their motion         for summary judgment

14   alleges       that    all the information presented and

15   attached to the motion proves that                           there       is    a debt,

16   that    you    owe    --

17                          MS.    GEISTER:          Uh-huh.


18                          THE COURT:          --       the    debt       and that    they're

19   seeking judgment because there's no                              issues       of fact.

20   You    asking    questions            or making demands                doesn't    raise

21   issues    of fact.           There      is nothing before                this    court

22   that    indicates that you don't owe this debt.                                  You're

23   challenging this             on   —

24                          MS.    GEISTER:          I'm not          saying that          right

25   now.




                                  HAYS     COUNTY   COURT AT     LAW
                                                                                                                         10




 1                                    THE       COURT:        I    understand,                   and       by    not

 2   saying          that,           you're          actually proving                      up his motion                for

 3   summary             j udg ment        .


 4                                    Understand            that        what          you       may       believe

 5   your       rights           to    be       or    may   think        that          —        or    you've          been

 6   told       —        whi c   h    isn't          admissible          evidence                —        your       rights

 7   to    be,       in    that        regard —             this        is    a       civil          lawsuit.

 8   It's       been       fi    led       properly,          the       debt          has       been

 9   trans ferred.                    They       filed a motion                   —        your       —        your

10   documents             don't           change       the       facts       or       challenge                the

11   facts;          they        request             information.

12                                    MS.       GEISTER:           And       --


13                                    THE COURT:              I do       have          copies             of    this,    by

14   the    way,          in     the       file.        Thank          you.

15                                    MS.       GEISTER:           They never                   did       validate

16   the    debt.


17                                    THE       COURT:        Okay.

18                                    MS.       GEISTER:           That       is       something                that

19   needs          to    be,        you       know,    done       —

20                                    THE       COURT:        That's          --


21                                    MS.       GEISTER:           --    before             they can

22   proceed.              1.

23                                    THE       COURT:        That's          not          an    issue          of    fact

24   that       would make                 the       debt   --     the       debt          not       truthful,          nor

25   is    it       an issue of fact that would challenge the motion


                                               HAYS    COUNTY     COURT AT        LAW
                                                                                                                 11




 1   for    summary          judgment,             so    based      on    the       —

 2                                MS.    GEISTER:              Okay.          But       then    I    complain

 3   that    they're          violating             the       Statute         of    Frauds.

 4                                THE    COURT:           That      doesn't             change       the       fact

 5   that    this       is    a    hearing          on    a    motion         for       summary

 6   judgment,          and       there       is    no    evidence            contrary          to       the

 7   allegations             in    the    motion          for      summary judgment.

 8   That's    the       only       thing          I'm allowed            to       do    here       at    this

 9   point    in    time.           If    you       wanted         to    fire       --    file       a

10   counterpetition,                   you    could have               done       so.     If       you

11   wanted to          hire       an attorney to                  file       a    counterpetition

12   and    have    those          issues          heard       —


13                                MS. GEISTER:^. I have no money for stuff
14   like that.              That's       why       I'm here            by myself.

15                                THE COURT:^/l do understand that.
16                                MS.    GEISTER:              Yeah.


17                                THE COURT:              I'm also            here       understanding

18   that    they       are       suing       you       for    $7,200         and change,                and

19   there's       no    issues          of    fact       contrary to that.                         If they

20   didn't    --


21                                MS.    GEISTER:              What      --       what    does       this


22   mean?     This          has    been here             the whole               time.        They're          on

23   there.


24                                THE    COURT:           I    have      --


25                                MS.    GEISTER:              They are            on    there.


                                        HAYS   COUNTY         COURT AT    LAW
                                                                                                                           12




 1                                      THE COURT:               Honestly,          I have          no       idea

 2   what    that          i s.


 3                                      MS.    GEISTER:               Freedom       Debt       Relief,

 4   they    —        they negotiate                       with       them.

 5                                      THE    COURT:            They're          not    a    party          to    this

 6   lawsuit.              They're             not        in    court.        They're          not       —

 7   they're          not          making          any     legal       representations.                          You're

 8   handing me                documents                that     have       printed          off    the

 9   internet          and          that's          not        competent          evidence          in       a    court

10   of    law,       so       I    don't          know        what    you've       been       told          or    —

11   and    none       of          that       is    relevant           here.


12                                      I'm here           today       for    one       issue,       the          motion

13   for    summary judgment,                             and is       there       any contradictory

14   evidence          to          what       the       motion        has    presented             and       there         is

15   none,       so    based             on    —

16                                      MS.    GEISTER:               There's       no       original             --   I

17   only    have          a       contract             with     them.        That's          what       I'm

18   saying.           They're —                    ^T,
19                                      MR.    SWEARINGEN:                  Well,       Your       Honor,          I'd

20   like    to       respond             to       that.

21                                      This       --     this    is    an    action          by

22   Discover          Bank             who    issued           the    credit       card.           This          is   not

23   by a debt —                    debt collection agency who purchased the

24   debt.        This             is    the       original           creditor          who    sued her.

25                                      THE COURT:               I agree.


                                              HAYS      COUNTY    COURT      AT   LAW
                                                                                                            13




 1                            MS.     GEISTER:         The        --    the       credit       card


 2   charged     off.          They    have     taken    their              tax    credits,             their

 3   insurance.           /    ft    frtJJ} i
 4                            MR.     SWEARINGEN:             We       would       object          to    any

 5   oral   testimony that                 she's   giving to                the    summary

 6   judgment entering,                Your Honor.

 7                            MS.     GEISTER:         That's           ridiculous.


 8                             THE COURT:          I'm going                to    find       for    the

 9   plaintiff       on       the motion        for    summary judgment.

10                            MS.     GEISTER:         I would              like       to    appeal,

11   sir.


12                             THE    COURT:       You   can           --


13                            MR.     SWEARINGEN:             I    have          not    noted       the


14   court,     Your      Honor,       on    the   judgment             whether             it's    No.    1

15   or   No.   2.


16                            THE     COURT:       We're          No.       2.


17                            Ms.     Geister,        you can           certainly             file       your

18   notice of appeal                and    follow the appropriate

19   procedures.

20                            MS.     GEISTER:         All        right.

21                            THE COURT:           My bailiff will                      get    you to

22   the clerk's office to get you copies of                                       the judgment.

23                            MR.     SWEARINGEN:             Thank you,                Your       Honor.

24                            THE     COURT:       You're          welcome.

25                            MR.     SWEARINGEN:            May we be excused?


                                     HAYS   COUNTY    COURT       AT   LAW
                                                                                14




 1                       THE   COURT:     Yes,   you   may.

 2                       MR.   SWEARINGEN:       Thank you.

 3                       MS.   GEISTER:     Do   I   get    a   copy of that?

 4                       THE COURT:       If you'll        follow my bailiff

 5   down   to   the   clerk's    office.


 6                       MS.   GEISTER:     Okay.      Sure.

 7                       THE   COURT:     Yes,   ma'am.

 8                       (Proceedings concluded.)

 9


10


11


12


13


14


15


16


17


18


19


20


21


22


23


24


25




                               HAYS COUNTY COURT AT LAW
                                                                          15




 1   THE   STATE   OF TEXAS          )

 2   COUNTY OF HAYS                  )

 3                      I, LORI SCHMID,       Official Court Reporter

 4   in and for the County Court at Law No.                  2 of Hays

 5   County,    State of Texas,      do hereby certify that the

 6   above and foregoing contains a true and correct

 7   transcription of all portions of evidence and other

 8   proceedings requested in writing by counsel for the

 9   parties    to be   included in this volume             of the

10   Reporter's Record,         in the above-styled and numbered

11   cause,    all of which occurred in open court or in

12   chambers and were reported by me.

13                      I further certify that this Reporter's

14   Record of the proceedings truly and correctly reflects

15   the exhibits,      if any,    offered by the respective

16   parties.

17                      I further certify that the total cost of

18   the preparation of this Reporter's Record is $75.00

19   and was paid by Ms.         Rose Geister.

20               WITNESS MY OFFICIAL HAND this the 31st day of
21   August,    2015.

22                      Isi Lori Schmid
                        LORI    SCHMID,    Texas    CSR    4502
23                      Expiration Date:          12/31/15
                        Hays    County,    Texas
24                      712 S. Stagecoach Trail,             Suite 2292
                        San Marcos,       Texas    78666
25                      (512)    393-7740


                            HAYS COUNTY COURT AT LAW